Citation Nr: 1014736	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a bilateral ankle 
disability, and if so, whether service connection is 
warranted.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for exopthalmos due to hyperthyroidism (Graves Disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from October 1984 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a bilateral ankle disability.  

In a December 2007 rating decision, entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for exopthalmos 
due to hyperthyroidism (Graves Disease) was denied.  The 
Veteran has initiated an appeal to that rating decision.  

In August 2009, this claims folder was transferred from the 
RO in St. Petersburg, Florida, to the RO in Columbia, South 
Carolina, as the Veteran had moved.

The issues of service connection for a bilateral ankle 
disability on the merits and entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for exopthalmos due to 
hyperthyroidism (Graves Disease), are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied service 
connection for a bilateral ankle condition.  The Veteran did 
not perfect an appeal.  

2.  In a September 1998 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a bilateral ankle 
condition.  The Veteran did not perfect an appeal.




3.  Evidence submitted since the RO's September 1998 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1997 rating decision which denied service 
connection for a bilateral ankle condition is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  The RO's September 1998 rating decision which determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a bilateral ankle 
condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009).

3.  New and material evidence has been received since the 
RO's September 1998 rating decision; thus, the claim of 
service connection for a bilateral ankle disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issues of whether new and material evidence has 
been received to reopen the claim of service connection for a 
bilateral ankle disability, the Veteran's claim is being 
granted to the extent that it is reopened.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.




In an April 1997 rating decision, the RO denied service 
connection for a bilateral ankle condition.  The claim was 
denied on the bases that the service treatment records did 
not reflect a chronic disability and the current evidence did 
not reflect a current disability subject to service 
connection.  The post-service April 1997 VA examination was 
negative for current bilateral ankle disability.  The Veteran 
initiated an appeal with a notice of disagreement and was 
sent a statement of the case.  However, he did not thereafter 
perfect an appeal via a timely and adequate substantive 
appeal.  

In June 1998, the Veteran sought to reopen the prior claim of 
service connection for a bilateral ankle disability.  In 
support of his claim, the Veteran referred to VA outpatient 
medical records which reflected his complaints of bilateral 
chronic ankle pain which he believed was due to jumping out 
of airplanes in the military.  It was noted that the Veteran 
had recently been involved in a motor vehicle accident, but 
the records indicated that only the left knee was injured.  

In a September 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a bilateral ankle 
condition.  The Veteran did not perfect an appeal.  Thus, 
this rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to 
the claims file.  The pertinent additional evidence of record 
consists of VA medical evidence as well as treatise/ internet 
evidence.

The medical evidence reflects continued complaints of 
bilateral ankle pain.  In February 2001, it was noted that 
the Veteran had dislocated his left ankle in a motor vehicle 
accident.  In February 2004, it was indicated that the 
Veteran had a traction spur of the right ankle which was 
suggestive of a sprain.  A May 2004 entry noted that the x-
rays of the ankles were "pretty normal."  However, the 
examiner noted that the Veteran had several medical problems, 
including bilateral ankle pain.  The examiner stated that 
"All of this comes from the fact that the patient was 
airborne from the 82nd Airborne in Fort Bragg and made over 
50 jumps usually with lots of equipment.  He carried tool 
boxes and all sorts of things.  This takes a toll on the 
human body and I think he is probably correct that this is 
what he is paying for."  

In December 2004, the Veteran was afforded a VA examination.  
Although the examiner found no current bilateral ankle 
disability, the clinical findings referred to restricted and 
painful motion.  

The treatise/internet information provides data on parachute 
landings and the contact points for parachute landing falls, 
which included the feet.  

The additional evidence is new and material.  It includes 
competent evidence that suggests that the Veteran has a 
bilateral ankle disability which may be related to inservice 
parachute jumping.  Although the examiner who conducted the 
VA examination declined to make a diagnosis, the objective 
evidence suggested that the Veteran has painful and limited 
ankle motion.  The treatise/internet information generally 
supports the premise that parachute jumping involves landing 
on one's feet and that problems may be encountered.  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  The additional evidence in this case suggests 
current bilateral ankle disability which may be related to 
inservice parachute jumping.  

New and material evidence has been received since the 
September 1998 rating decision, and the claim of service 
connection for a bilateral ankle disability is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a bilateral ankle disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The claim of service connection for a bilateral ankle 
disability has been reopened.  However, in reviewing the 
medical evidence, the Board notes that there is conflicting 
information.  The evidence shows that only the left knee was 
injured in a motor vehicle accident in the 1990s, but in 
2001, it was noted that the Veteran had suffered a dislocated 
left ankle.  In addition, there is a diagnosis of a traction 
spur of 



the right ankle, but then the VA examination indicated that 
there was no current bilateral ankle diagnosis, despite some 
additional positive clinical findings.  Accordingly, the 
Board finds that the Veteran should be afforded a VA 
examination to determine if he currently has a bilateral 
ankle disability and, if so, if it is related to inservice 
parachute jumps.  

As noted in the introductory portion of this decision, in a 
December 2007 rating decision, entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for exopthalmos due to 
hyperthyroidism (Graves Disease) was denied.  The Veteran has 
initiated an appeal to that rating decision with a notice of 
disagreement, but the record does not reflect that a 
statement of the case has been issued.   The Board notes that 
the Veteran also requested a Travel Board hearing, but such a 
hearing request is premature until the claim has been 
perfected.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
orthopedic examination.  The examiner 
should review the claims folder in 
conjunction with the examination.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  

The examiner should provide a diagnosis 
for all ankle disorders found to be 
present.  In so doing, the examiner 
should comment on any positive clinical 
findings and the previous diagnosis of a 
traction spur of the right ankle.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current disorder 
had its clinical onset during service or 
is related to any in-service disease, 
event, or injury, to include parachute 
jumps.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered 
or sufficiently answered, the MC should 
return the case to the examiner for 
completion of the inquiry.

3.  Then, readjudicate the claim of 
service connection for a bilateral ankle 
disability in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.  

4.  With regard to the issue of 
entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for exopthalmos due to 
hyperthyroidism (Graves Disease), the 
Veteran should be sent a Statement of the 
Case.  If the Veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal on this issue, then 
the claim should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


